Citation Nr: 0618230	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  02-22 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for enteropathic arthritis 
with sacroiliitis, currently evaluated as 20 percent 
disabling.

(The issues of entitlement to an increased initial evaluation 
for adjustment disorder with depressed mood, currently rated 
as 30 percent disabling, and to an increased initial 
evaluation for osteopenia associated with Crohn's disease, 
currently rated as 20 percent disabling, are the subject of a 
separate appellate decision.) 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976, and from April 1976 to June 1981.

This appeal is taken from a March 2002 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
an increased rating for enteropathic arthritis.  In March 
2003 she was accorded a hearing, by means of video 
teleconferencing, before a member of the Board of Veterans' 
Appeals (Board), in which this claim was addressed.  In 
August 2003, the Board remanded that claim to the RO for 
further action.

In February 2006, the veteran was accorded a hearing, by 
means of video teleconferencing, before a Board member in 
which the issue on appeal was again addressed.

During the course of this appeal, the veteran has raised 
additional claims, to include entitlement to service 
connection for diabetes secondary to steroid use for Crohn's 
disease, and entitlement to service connection for 
fibromyalgia.  These matters have not been developed for 
appellate review, and are referred to the RO for appropriate 
action.

The decision rendered herein pertains solely to the issue of 
entitlement to an increased rating for enteropathic arthritis 
with sacroiliitis.  The issues of entitlement to increased 
initial evaluations for adjustment disorder with depressed 
mood, and for osteopenia associated with Crohn's disease, are 
discussed in a separate appellate decision.


FINDING OF FACT

Enteropathic arthritis with sacroiliitis is manifested 
primarily by limited forward flexion of the lumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
enteropathic arthritis with sacroiliitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5002, 5235 through 5243 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

VA satisfied its duty to notify by means of letters from the 
RO in April 2001, December 2003, and March 2004.  These 
letters informed the veteran of what evidence was required to 
substantiate her claim for an increased rating for 
enteropathic arthritis, and of her and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in her possession to the VA.  

The Board notes that the rating criteria for increased 
compensation were addressed in the statement of the case and 
supplemental statement of the case that were sent to the 
veteran during the course of this appeal.  While the question 
of effective date was not addressed, such failure to do so is 
not prejudicial to the veteran, inasmuch as no additional 
compensation is awarded herein.  As such, any deficiency in 
notice with regard to assignment of an effective date is 
rendered moot.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, 14 Vet. App. 412 (2004).  In the present case, a 
letter was issued in April 2001, prior to the initial 
adjudication of this claim in March 2002.  The timing of the 
notice complies with the express requirements of the law as 
found by the Court in Pelegrini, and there is no defect with 
respect to the timing of completion of the VCAA notice 
requirement.  In addition, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.    

Duty to assist

With regard to the duty to assist, VA and private treatment 
records, and the reports of recent VA examinations, have been 
associated with the claims file.  The veteran was offered, 
and declined, the opportunity to present testimony at the RO, 
but availed herself of the opportunity to testify before the 
Board.  The Board has carefully reviewed her statements and 
concludes that she has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her case.  
Essentially, all available evidence that could substantiate 
the case has been obtained.  There is no indication in the 
file that there are additional available and relevant records 
that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The veteran's enteropathic arthritis with sacroiliitis has 
been evaluated, for rating purposes, as analogous to 
rheumatoid arthritis.  See 38 C.F.R. § 4.20.  Rheumatoid 
arthritis is rated either as an active process or as chronic 
residuals.  38 C.F.R. Part 4, Diagnostic Code 5002 (2005).  
As an active process, rheumatoid arthritis with 
constitutional manifestations associated with active joint 
involvement, which is totally incapacitating is evaluated as 
100 percent disabling.  Id.  When it is less disabling than 
the criteria for a 100 percent rating, but with weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year, or a lesser number over prolonged periods, it 
is evaluated as 60 percent disabling.  Id. With symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year, it is evaluated as 40 percent disabling.  Id. When 
there are one or two exacerbations a year in a well-
established diagnosis, it is evaluated as 20 percent 
disabling.  Id.

For chronic residuals of rheumatoid arthritis, residuals such 
as limitation of motion or ankylosis, favorable or 
unfavorable, are rated under the appropriate diagnostic codes 
for the specific joints involved.  Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.

The reports of recent VA examinations indicate that the 
veteran's enteropathic arthritis is not an active process.  
In particular, the report of a June 2005 VA examination is 
essentially negative for joint impairment, reflecting full 
range of motion without any synovial proliferation, 
significant joint line tenderness, or deformities, with 
regard to the temporomandibular joints, shoulders, elbows, 
wrists, hands, fingers, hips, ankles, midfoot or 
metatarsalphalangeal regions bilaterally; musculoskeletal 
pain was in fact attributed to fibromyalgia.  

The Board will accordingly evaluate the severity of the 
veteran's enteropathic arthritis with sacroiliitis in 
accordance with any manifested chronic residuals, the 
severity of which is determined by the limitation of motion 
of the affected joint.  In this regard, the Board notes that 
the report of the June 2005 VA examination shows that the 
veteran exhibited full range of motion in all joints tested, 
with the exception of the lumbar spine.

The criteria by which spinal disorders are evaluated do not 
distinguish between the various diagnoses that can be 
assigned for such disorders, with all spinal disorders 
evaluated under the same standards.  See Diagnostic codes 
5235 to 5243 (unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), which provide, in pertinent part, for a 20 percent 
rating to be assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation may 
be assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation may be assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  

Note 1 to the General Rating Formula directs VA to evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  Note 2 and Plate V 
indicate that normal forward flexion of the thoracolumbar 
spine is 0 (zero) to 90 degrees, extension is 0 (zero) to 30 
degrees, left and right lateral flexion are 0 (zero) to 30 
degrees, and left and right lateral rotation are 0 (zero) to 
30 degrees.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

As was noted above, the report of the June 2005 VA 
examination shows that the veteran exhibited full range of 
motion in all joints tested, with the exception of the lumbar 
spine.  However, even with regard to the lumbar spine, it was 
indicated that lumbosacral motion was normal in extension, 
lateral flexion, and rotation, with only forward flexion 
impaired; the report shows that forward flexion was 
accomplished to only 60 degrees.  Under the diagnostic 
criteria, forward flexion ranging between 30 degrees and 60 
degrees is deemed to be 20 percent disabling.  A rating in 
excess of 20 degrees is appropriate when forward flexion is 
possible to no more than 30 degrees, or there is favorable 
ankylosis of the entire thoracolumbar spine.  The medical 
record does not establish that the veteran's forward flexion 
is limited to that extent; moreover, since there is no other 
limitation of thoracolumbar spine motion, it cannot be 
concluded that the thoracolumbar spine is ankylosed, or that 
there is such impairment as to be analogous to ankylosis.  

Finally, the Board notes that the veteran, in June 2005, 
cited increasing musculoskeletal pain during the day.  There 
is no evidence, however, that her lumbar spine disability, 
manifested as decreased forward flexion, is in and of itself 
productive of such flareups or other functional impairment 
that would warrant consideration under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  The June 2005 examination report shows that, 
when asked specifically where she had pain, she identified 
the mid-trapezius area, both shoulders, the lateral aspects 
of the upper condylar region, the trochanter region, and the 
medial aspect of both knees; there was apparently no 
reference to the lumbar spine.  Increased rating based on 
flareups and other functional impairment is not warranted.

In brief, the preponderance of the evidence does not 
demonstrate that an increased rating for the veteran's 
disability, characterized as enteropathic arthritis with 
sacroiliitis, can be assigned.  The veteran's claim for such 
an increase, accordingly, fails.  


ORDER

An increased rating for enteropathic arthritis with 
sacroiliitis is denied.



___________________________________     
_____________________________
             WARREN W. RICE, JR.		        ROBERT E. 
SULLIVAN
                  Veterans Law Judge,                                      
Veterans Law Judge,
            Board of Veterans' Appeals                            
Board of Veterans' Appeals



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


